Citation Nr: 0946889	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  07-09 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral foot 
disability.

2.  Entitlement to service connection for left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to 
September 1984.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
2006, a statement of the case was issued in February 2007, 
and a substantive appeal was received in March 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
bilateral foot and left knee disabilities.

Initially, the Board notes that the Veteran's original claims 
file has been lost, and the current file has been rebuilt.  
In this regard, the Board notes that when records in 
government custody are lost or destroyed, VA has a heightened 
duty to consider the benefit of doubt doctrine, to assist the 
claimant in developing the claim, and to explain its 
decision.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Russo v. Brown, 9 Vet. App. 46, 51 (1996); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

In October 2005, the RO requested the National Personnel 
Records Center (NPRC) furnish copies of any previously 
verified VA Forms 3101(requests for information).  In 
response, the NPRC mailed a VA Form 70-3101, dated in 
December 1996, which states that available service treatment 
records were forwarded to the RO.  Significantly, the Board 
observes that this document contains the notation 
'microfiche.'  In December 2005, the RO made a Formal Finding 
of the Unavailability of Service Records.  This memorandum 
referenced the 3101 request discussed above, which indicated 
that service treatment records were previously furnished to 
the RO in December 1996.  However, given the notation of 
"microfiche" on the Form 3101, it is unclear whether all 
records were transferred from NPRC to the RO in December 
1996, or whether copies were sent, with the original 
microfiche remaining behind at NPRC.  

There is no indication that the RO made any attempts to 
obtain the Veteran's service treatment records from the NPRC, 
nor did it request verification that service treatment 
records were unavailable.  In light of the above, the Board 
believes it appropriate to request the Veteran's service 
treatment records.

On file are VA treatment records, covering the period from 
June 2003 to April 2006, which document a current left knee 
disability and a current bilateral foot disability.  The 
earliest record showing treatment for left knee complaints is 
from June 3, 2003, which is also the earliest VA treatment 
record associated with the claims folder.  The record states 
that the Veteran injured his left knee while playing 
basketball the other day, that he was seen and evaluated in 
the emergency room, that x-rays were taken, and that the x-
rays were essentially normal for the Veteran's age.  Records 
show that the Veteran underwent a left patella tendon rupture 
repair in June 2003.  The Board notes that the treatment 
records pertaining to the Veteran's emergency room visit and 
the x-ray report are not associated with the claims file.  It 
is unclear whether these are VA treatment records.

The earliest record showing treatment for bilateral foot 
complaints is from July 2005.  The Veteran was assessed with 
chronic service-related bilateral foot pain in July 2005.  
Subsequently, in November 2005, he was assessed with pes 
planus with associated foot strain, and bunion joint 
bilaterally, symptomatic.  Additionally, a November 2005 
treatment record states that the Veteran was scheduled for a 
follow-up visit to discuss left foot x-rays, which indicated 
a probable foreign body.  The Board notes that records 
pertaining to this follow-up visit are not associated with 
the claims file.  In fact, there are no additional treatment 
record in the claims file for the period following November 
2005.

The record does not contain private treatment records, and 
the Veteran stated (via a letter received by VA in December 
2005) that all pertinent medical treatment had been through 
VA.

Based on the foregoing, efforts should be made to obtain any 
outstanding clinical records.  Indeed, the Board is required 
to obtain relevant VA treatment records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  As such, the RO should obtain 
any missing VA treatment records relevant to the appeal.  See 
Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 612-13 (1992).

Moreover, the Veteran has not been afforded VA examinations 
to assess the nature and etiology of either of his claimed 
disabilities.  In this regard, VA has a duty to assist 
claimants in the development of facts pertinent to their 
claims, and VA must accomplish additional development of the 
evidence if the record currently before it is inadequate.  38 
U.S.C.A. § 5103A.  The Court has held that, when the medical 
evidence is inadequate, VA may supplement the record by 
seeking an advisory opinion or ordering a medical 
examination.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

In light of the fact that VA treatment records document a 
current bilateral foot disability and relate the disability 
to service, and that his service treatment records are 
missing, the Board finds that the Veteran should be afforded 
a VA examination to assess the nature and etiology of his 
current claimed bilateral foot disability.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

With regard to the Veteran's claimed left knee disability, 
however, VA treatment records do not relate this disability 
to service, nor does any other competent medical evidence.  
Instead, it appears that the Veteran's current left knee 
disability is related to a post-service basketball injury.  
Therefore, unless service treatment records (or other 
probative evidence) are obtained showing an in-service injury 
to the Veteran's left knee, the Board finds that at this time 
a VA examination is not warranted.


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request the NPRC to 
furnish all of the Veteran's service 
treatment records.  If the requested 
records are not available, or the search 
for any such records otherwise yields 
negative results, that fact should be 
clearly documented in the claims file and 
communicated to the Veteran.

2.  The RO/AMC should obtain any VA 
treatment records (not already of record) 
relevant to the Veteran's claimed 
bilateral foot and left knee disabilities, 
to include the period prior to June 3, 
2003, and after November 14, 2005.

3.  The Veteran should then be scheduled 
for an appropriate VA examination to 
ascertain the nature and etiology of his 
claimed bilateral foot disability.  It is 
imperative that the claims folder be 
reviewed in conjunction with the 
examination.  Any medically indicated 
special tests should be accomplished, and 
all special tests and clinical findings 
should be clearly reported.

After reviewing the claims file and 
examining the Veteran, the examiner should 
offer an opinion as to whether the 
Veteran's claimed bilateral foot 
disability is at least as likely as not 
(i.e., 50% or higher degree of 
probability) etiologically related his 
active duty service or any incident 
therein.

All opinions and conclusions expressed 
must be supported by a complete rationale 
in the report.  If an opinion cannot be 
expressed without resort to speculation, 
the examiner should so indicate and 
explain why an answer would be 
speculative.

4.  If and only if the requested Veteran's 
service treatment records (or other 
probative evidence) are obtained and show 
an in-service left knee injury, the 
Veteran should be scheduled for an 
appropriate VA examination to ascertain 
the nature and etiology of his claimed 
left knee disability.  It is imperative 
that the claims folder be reviewed in 
conjunction with the examination.  Any 
medically indicated special tests should 
be accomplished, and all special tests and 
clinical findings should be clearly 
reported.

After reviewing the claims file and 
examining the Veteran, the examiner should 
offer an opinion as to whether the 
Veteran's claimed left knee disability is 
at least as likely as not (i.e., 50% or 
higher degree of probability) 
etiologically related his active duty 
service or any incident therein.

All opinions and conclusions expressed 
must be supported by a complete rationale 
in the report.  If an opinion cannot be 
expressed without resort to speculation, 
the examiner should so indicate and 
explain why an answer would be 
speculative.

5.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  Then, re-
adjudicate the claims.  If the claims 
remain denied, issue a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


